Citation Nr: 1104033	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for pancreatitis, to include on 
a secondary basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, E.B.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 
1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for 
pancreatitis.

In November 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran contends that he is entitled to service connection 
for pancreatitis because such disability is secondary to his 
service-connected anterior cruciate ligament tear with 
degenerative joint disease of the right knee and left knee 
degenerative joint disease.  He asserts that the medications he 
takes to treat such disabilities, specifically high doses of 
Motrin, caused his pancreatitis.

The Board finds that this appeal must be remanded in order to 
obtain additional VA treatment records.  The record indicates 
that the Veteran has received treatment at the VA Medical Center 
in West Palm Beach, Florida.  The Veteran's spouse testified that 
the Veteran's physicians had indicated verbally that his 
pancreatitis was due to the medications he had taken, although 
she said that she had not seen that on paper.  Additionally, the 
record contains an August 2010 form document labeled "nexus 
statement" in which a physician states the Veteran's diagnoses, 
but indicates that the questions as to whether the condition is 
related to service are not applicable.  The Veteran testified 
that the physician who authored the August 2010 statement was a 
VA physician at the Community Based Outpatient Clinic in Vero 
Beach, Florida.  The last VA treatment records contained in the 
claims file are from February 2008.  Thus, the reports of 
treatment at the above-mentioned VA facilities should be obtained 
in order to fairly adjudicate the Veteran's claims.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

In addition, while the examiner who conducted the September 2008 
VA examination opined that the medication the Veteran was taking 
for service connected disability does not cause pancreatitis, the 
examiner did not provide an opinion regarding whether the 
medication aggravates pancreatitis.  Thus, a VA examination 
should be scheduled on remand to obtain such opinion. 

Finally, while the Veteran was provided notice in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA), the Board 
notes that such notice did not reference how to establish service 
connection on a secondary basis.  Corrective notice should be 
provided by the RO/AMC on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran and his 
representative a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) concerning the claim for service 
connection for pancreatitis as secondary to 
service connected disabilities.

2.  Request VA treatment records pertaining 
to the Veteran's claimed pancreatitis from 
the West Palm Beach VA Medical Center and the 
Vero Beach Community Based Outpatient Clinic 
dating since February 2008.

3.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA pancreas examination by a physician to 
obtain an opinion as to whether medication 
taken for the Veteran's service connected 
knee disabilities caused or worsened his 
pancreatitis.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
medication taken for the Veteran's service 
connected knee conditions, claimed to be 
Motrin, caused his pancreatitis or aggravated 
(permanent worsening of the underlying 
condition beyond normal progression) his 
pancreatitis.  A rationale for all opinions 
expressed should be provided.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


